Filed 6/14/13 P.v. Delgadillo CA1/5

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       FIRST APPELLATE DISTRICT
                                                  DIVISION FIVE




THE PEOPLE,

         Plaintiff and Respondent,                                                    A136897

         v.                                                                           (Alameda County
                                                                                      Super. Ct. No. H45927)
WILLIAM DELGADILLO,

      Defendant and Appellant.
_______________________________________/

         This case is before us on appeal for the second time following a conditional
reversal and remand for a new Pitchess hearing. (Pitchess v. Superior Court (1974) 11
Cal.3d 531; People v. Delgadillo (Mar. 29, 2012, A129750 [nonpub. opn.].) In his
second appeal, appellant William Delgadillo asks this court to review the sealed record
on his Pitchess motion to determine whether the trial court complied with our remand
order and whether it erred by denying his request for discoverable information.
         We examined the sealed transcript of the in camera hearing on appellant‟s Pitchess
motion and the sealed records the court examined at the hearing. We conclude the court
appropriately exercised its discretion in ruling there was no relevant, discoverable
information to disclose. We affirm with directions to the court to correct its sentencing
minute order and the abstract of judgment to reflect that the court sentenced appellant on
October 5, 2012, not September 10, 2010.
                                                             1
                      FACTUAL AND PROCEDURAL HISTORY
       We incorporate the facts and procedural history of our prior opinion. (People v.
Delgadillo (Mar. 29, 2012, A129750 [nonpub. opn.].)
       A jury convicted appellant and a codefendant of assault with force likely to cause
great bodily injury (Pen. Code, § 245, subd. (c)) on an Alameda County Sheriff‟s deputy
and he appealed.1 We concluded the trial court had not made an adequate record of the
documents produced, if any, by the custodian of records and erred by failing to require
the custodian of records “„to state in chambers and for the record what other documents
(or category of documents) not presented to the court were included in the complete
personnel record, and why those were deemed irrelevant or otherwise nonresponsive to
the defendant‟s Pitchess motion.‟” (Quoting People v. Mooc (2001) 26 Cal.4th 1216,
1229) (Mooc).)
       We conditionally reversed the judgment. Our remand order provided:
       “The judgment is conditionally reversed. The cause is remanded to the trial court
with directions to hold a new in camera Pitchess hearing in conformance with the
procedures described in this opinion. If the trial court finds there are discoverable
records, it must order their disclosure to defendants, allow defendants an opportunity to
demonstrate prejudice, and order a new trial if prejudice is demonstrated. If the court
concludes that there is no discoverable information, or that there is discoverable
information but defendants cannot establish that they were prejudiced by the denial of
discovery, the court is directed to: (1) restructure defendants‟ sentences in accordance
with section 1170.1, subdivision (g); (2) redetermine defendants‟ presentence custody
credits; (3) strike either the second or third prior prison term findings made against
Delgadillo; and (4) prepare an amended abstract of judgment and forward a copy of the
amended abstract to the California Department of Corrections and Rehabilitation.”
       On remand, the trial court held an in camera Pitchess hearing where it placed the
custodian of records under oath. The custodian of records presented the complete files of

1
      Unless otherwise noted, all further statutory references are to the Penal Code.
Appellant‟s codefendant is not a party to this appeal.
                                              2
both sheriff‟s deputies. (§ 832.5.) In the presence of the custodian and her counsel, the
court reviewed the files, summarized contents of the documents it reviewed, and placed
them in a sealed folder. After the in camera hearing, the court stated: “I confirm my
previous rulings, there were no disclosable or discoverable events on either deputy
regarding integrity or excessive force. . . . I attempted to do it in compliance with the
order [I] received from the appellate court. . . . I did order copies of documents reviewed
be made, [and] placed in a confidential file for further appellate review down the road.”2
On October 5, 2012, the court sentenced appellant to state prison.
                                       DISCUSSION
       We have reviewed the in camera hearing on appellant‟s Pitchess motion and the
documents the trial court reviewed at the hearing to determine whether it properly ruled
on the discoverability of information contained in the relevant files of the two sheriff‟s
deputies involved in the incident.
       We conclude the court appropriately exercised its discretion in ruling there was no
relevant, discoverable material to be disclosed. In compliance with our remand order, the
court conducted an in camera hearing at which the custodian of records was placed under
oath and presented the complete files of both sheriff‟s deputies involved in the incident (§
832.5). At the in camera hearing, the court examined and thoroughly described the
documents and placed them in a sealed folder for our review. (Mooc, supra, 26 Cal.4th at
p. 1229.) Upon finding no relevant, discoverable information, the court properly denied
appellant‟s Pitchess motion. (People v. Hustead (1999) 74 Cal.App.4th 410, 418-423.)
                                       DISPOSITION
       The judgment is affirmed and the superior court is directed to correct its
sentencing minute order and the abstract of judgment to reflect the court sentenced
appellant on October 5, 2012 rather than on September 10, 2010. The court is further
directed to send a certified copy of the amended abstract of judgment to the Department
of Corrections and Rehabilitation.

2
      The court clarified that it also examined the deputies‟ files for disclosable or
discoverable events on “veracity.”
                                              3
                                _________________________
                                Jones, P.J.




We concur:


_________________________
Simons, J.


_________________________
Bruiniers, J.




                            4